Citation Nr: 0402669	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  00-22 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain, with history of low back strain, currently evaluated at 
40 percent.

2.  Entitlement to an increased rating for recurrent 
dislocation of the left shoulder, status post-surgical 
repair, currently evaluated at 20 percent.

3.  Entitlement to a total rating based on individual 
unemployability based on service connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to July 1984.

This matter initially come before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a Travel Board in April 2001 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of The Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.

A March 2002 Board decision affirmed a February 2000 rating 
decision, and the veteran appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
January 2003, the Secretary filed a Motion To Remand and Stay 
Further Proceedings.  In his February 2003 response, the 
veteran did not oppose the motion.  By order dated in March 
2003, the Court granted the motion, vacated the March 2002 
Board decision, and remanded the case to the Board for 
further review.  In response to the Court's order, the Board 
remanded the case to the RO for compliance with the Court's 
decision in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), and 
issuance of a statement of the case (SOC) as concerns the 
veteran's claim for a total rating based on unemployability 
(TDIU).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The 
RO has returned the case to the Board for further appellate 
review.

The Board notes a November 2002 statement of the veteran, 
wherein he files for service connection for depression as 
secondary to his service-connected disorders.  This matter is 
referred to the RO for appropriate development and action.
This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Unfortunately, this case still is not ready for appellate 
review.  First, the Board finds no record in the claim file 
that the RO issued the veteran a SOC on the issue of TDIU, as 
directed in the March 2003 Remand.  Second, the Board finds 
no record in the claim file of the RO having referred the 
claim file to the veteran's representative prior to returning 
the case to the Board.  See 38 C.F.R. § 19.36 (2003).  In 
view of the Court remand, opportunity to offer additional 
argument or evidence should be offered to the representative.  
The Board further notes that, in the interim since the March 
2003 remand, PVA has been legislatively overruled.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(c)).

Accordingly, the case is REMANDED for the following:

1.  The RO shall issue a SOC with regard 
to whether the veteran is entitled to 
TDIU.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on TDIU should this 
particular claim be returned to the 
Board.  38 U.S.C.A. § 7104 (West 2002).

2.  In any event, and whether or not the 
above appeal is perfected, the RO shall 
refer the claim file to the veteran's 
representative for review, comment, or 
submission of additional evidence or 
argument as appropriate.  Should the 
veteran or his representative, or both, 
submit additional evidence or argument, 
the RO shall review any evidence 
obtained since the last supplemental SOC 
(SSOC) in light of all the other 
evidence of record.  To the extent that 
any benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.  No 
action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




